EXHIBIT 10.2

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into by and between Cano Petroleum Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and Patrick M.
McKinney, an individual currently residing in Tarrant County, Texas (“Senior
Vice President,” collectively, the “Parties”), effective as of the 29th day of
June, 2007 (the “Amendment Effective Date”).

WHEREAS, the Company and Senior Vice President entered into that certain
Employment Agreement dated as of June 1, 2006, as amended by First Amendment to
Employment Agreement dated effective as of November 9, 2006 (as amended, the
“Agreement”); and

WHEREAS, the Company and Senior Vice President now desire to amend, alter,
modify and change the terms and provisions of the Agreement, as follows.

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and confessed, the Company and Senior Vice
President do hereby agree to amend, alter, modify and change the Agreement,
effective prospectively, as of the Amendment Effective Date as follows:

1.             Section 2. Term. Shall be deleted in its entirety and the
following substituted in place and in lieu thereof.

2.             Term.  The employment of Senior Vice President by the Company as
provided in this Section will be for a term of four (4) years (the “Term”)
commencing on the Effective Date and expiring at the close of business on May
31, 2010.  After the Employment Term, this Agreement shall be automatically
renewed for an indefinite number of successive one-year periods (a “Renewal
Term”), unless either party gives written notice of its intent not to renew the
Agreement no less than 30 days before the conclusion of the Term or Renewal
Term, as applicable.  For the purposes of this Agreement, the Term and Renewal
Term(s) shall be collectively called the “Employment Period.”  In the event,
however, that Senior Vice President remains in the employ of the Company after
the term of this Agreement without the parties having entered into a new
employment agreement or extending this Agreement, then (i) the terms of this
Agreement shall not be applicable, (ii) Senior Vice President shall be an
employee-at-will subject to the benefits, programs, and policies of the Company
then in effect, and (iii) either party may terminate the employment relationship
at any time with or without cause.

2.             Section 4. (a)  Compensation. shall be deleted in its entirety
and the following substituted in place and in lieu thereof:

(a)           Salary:  The Company shall pay Senior Vice President for his
services, a base salary, on an annualized basis, of $200,000.00 (Two Hundred
Thousand Dollars) per annum for the period from the Effective Date through June
30, 2007, and a base salary, on an annualized basis, of $250,000.00 (Two Hundred
Fifty Thousand Dollars) per annum for the period beginning on July 1, 2007,
which salary shall be payable by the Company in substantially equal installments
on the Company’s normal payroll dates.  All applicable taxes on the

1


--------------------------------------------------------------------------------


base salary will be withheld in accordance with applicable federal, state and
local taxation guidelines.

Except as specifically amended, altered, modified and changed hereby and
heretofore, the Agreement remains in full force and effect as originally
written.

Signatures

To evidence the binding effect of the covenants and agreements described above,
the Parties hereto have executed this Amendment effective as of the date first
above written.

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

SENIOR VICE PRESIDENT:

 

 

 

 

 

 

 

   /s/ Patrick M. McKinney

 

 

Patrick M. McKinney

 

2


--------------------------------------------------------------------------------